Citation Nr: 1603866	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-24 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine.

2. Entitlement to service connection for headaches, to include as secondary to service-connected degenerative changes of the cervical spine.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

By way of background, the Veteran was previously denied an initial increased rating in excess of 10 percent for degenerative changes of the cervical spine in an October 2008 Board decision, which the Veteran appealed the denial to the Court of Appeals for Veteran's Claims (Court). Once at the Court, the VA and the Veteran submitted a December 2009 Joint Motion to Terminate the appeal of the initial increased rating claim based on VA's agreement to assign a 20 percent rating for the entire period on appeal. This Joint Motion to Terminate was implemented in a January 11, 2010 order by the Court. As this terminated the Veteran's appeal of the October 2008 Board decision, that decision then became final. 38 C.F.R. § 20.1100.

The RO implemented this agreement in a May 2010 rating decision, stating that the grant of a 20 percent rating constituted a full grant of the benefits sought on appeal based on the agreement the Veteran, his representative, and VA entered into before the Court. The Veteran then filed a notice of disagreement with this rating decision in May 2011. While the Veteran has, technically, disagreed with the assignment of a 20 percent rating effective November 16, 2004, to accept the current claim as an appeal of the initially assignment rating would be to vitiate the finality of the October 2008 Board decision, as well as to essentially assign no legal weight to the agreement that the Veteran, his current representative and VA entered into before the Court in December 2009. 

As such, the Board finds that it is appropriate to limit the current appellate period to December 21, 2009 forward, the date of the Joint Motion to Terminate the prior appeal for an initial increased rating for a cervical spine disability, in order to not disturb the now final October 2008 Board Decision and to accord appropriate legal weight to the agreement entered into between the Veteran, his current representative and VA, and the accompanying January 2011 Court order enforcing that agreement. As such, the current claim on appeal is a claim for an increased rating in excess of 20 percent from December 21, 2009 forward for degenerative changes of the cervical spine, and has been characterized as such on the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in this case either a total combined schedular evaluation or TDIU has been in effect for the entire period on appeal. 

The Board is cognizant of the fact a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation, and therefore that a total schedular rating does not render the TDIU issue moot. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008). However, no evidence has been submitted showing that during the periods where the Veteran was in receipt of a total combined schedular evaluation that he was rendered unemployable due to a single disability, as opposed to the combined effects of all his service connected disabilities. As such, the Board finds that the issue of entitlement to TDIU based on a single service-connected disability has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley, supra; Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board remanded the issues on appeal for additional development in October 2013. The requested notice and examination having been provided, the Board finds the directives have been substantially complied with, and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran submitted additional evidence in support of his claim after the issuance of the last supplemental statement of the case, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for headaches, to include as secondary to a cervical spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's degenerative changes of the cervical spine have been manifested by pain, tenderness, weakness, spasms and guarding, fatigability, flare-ups interfering with sitting and movement and causing a further loss of 5 to 10 degrees of motion in all spheres, and forward flexion limited to 30 degrees at worst; but not by forward flexion limited to 15 degrees or less, ankylosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative changes of the cervical spine have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2010, prior to the adjudication in May 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in December 2013. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for a cervical spine disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's cervical spine disability is rated under Diagnostic Code 5237, covering cervical strains. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the thoracolumbar spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine. Id. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. Id. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the Veteran's degenerative changes of the cervical spine. During the appellate period, the Veteran has complaints of limited range of motion of the cervical spine and pain on movement, both of which he is competent to report. Jandreau, 492 F.3d 1372. There is no evidence indicating any of the lay statements of record are not credible, and therefore these statements are entitled to probative weight.

The Veteran was provided with a VA spine examination in December 2013. The VA examiner noted forward flexion to 30 degrees, with objective pain at 30 degrees, with additional loss of range of motion in all spheres other than forward flexion after repetitive testing. The examiner noted that there was weakness, tenderness, spasms, and guarding. Flare-ups resulting in interference with sitting and moving were reported, and the examiner indicated that during these flare-ups a further loss of 5 to 10 degrees of range of motion in all spheres was possible. Ankylosis was not found to be present. There is no evidence that the examiner was not competent or credible, and as the assessment is based on an objective examination, the Veteran's account of his symptoms and a review of the claims file, the Board finds it is entitled to significant probative weight concerning the severity of the cervical spine disability during the current appellate period. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records reflect on-going treatment for a cervical spine disability, and continued complaints from the Veteran of cervical spine pain, sometimes severe, and loss of range of motion. A February 2015 VA treatment record noted that the Veteran had cervical spine range of motion to 30 degrees in all directions. No further range of motion testing is of record.

Based on the lay and medical evidence of record, the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the Veteran's cervical spine disability is warranted. There is no evidence that the Veteran's cervical spine disability is manifested by forward flexion to 15 degrees or less, favorable ankylosis, or unfavorable ankylosis or any of its signs. 38 C.F.R. § 4.71a, General Formula, Note 5. Even when accounting for the December 2013 VA examiner's estimate of a further loss of 5 to 10 degrees of range of motion in all spheres during a flare-up, the Veteran would still have forward flexion to 20 degrees at worst, which still exceeds the severity contemplated by a 30 percent rating.

The fact that the Veteran has range motion in his cervical spine at all shows that ankylosis, for VA purposes, is not present. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). While the Veteran has submitted competent and credible statements concerning generalized loss of range of motion, these statements are outweighed by the objective findings contained in the December 2013 VA examination report and treatment records. As such, an increased rating in excess of 20 percent is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, flare-ups and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The examiner also noted further loss of motion in directions other than forwards flexion after repetitive testing, and further estimated a loss of 5 to 10 degrees of range of motion in all spheres was possible during flare-ups. However, these noted additional impairments are still fully contemplated by the currently assigned 20 rating, which contemplates a limitation of forward flexion to between 15 and 30 degrees and combined range of motion less than 170 degrees. As such, the Board finds that any further loss of function due to flare-ups or other factors is fully contemplated by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
No additional higher or alternative ratings under different Diagnostic Codes can be applied. The December 2013 VA examiner noted that the Veteran has IVDS of the cervical spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. However, the examiner further indicated that the Veteran had not had any incapacitating episodes in the past year, as defined by VA. While the Veteran has stated that he on occasion must lie down due to pain in his neck, there is no competent evidence that this constitutes physician-prescribed bed rest as contemplated by the Incapacitating Episodes Formula, and therefore these statements cannot serve as a basis or an increased rating under that formula. Id. In light of the evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least 4 weeks or more is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right upper extremity radiculopathy has already been granted, and therefore those neurologic abnormalities are already contemplated by their assigned ratings. No other neurologic abnormalities have been noted as being associated with the Veteran's cervical spine disability. As such, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's degenerative changes of the cervical spine. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's cervical spine disability is manifested by pain, tenderness, weakness, spasms and guarding resulting in abnormal spine contour, flare-ups interfering with sitting and movement, and forward flexion limited to 30 degrees. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The Board notes that the Veteran's representative has argued that referral is warranted for extraschedular consideration, as the Veteran has symptomatology not considered by the General Formula. See September 2015 Correspondence. Specifically, the representative has argued that the cervical spine disability is manifested by headaches and several limitation of motion in all directions other than forward flexion, and that these symptoms are not contemplated by the rating criteria. Id.

Concerning the headaches, the Veteran has been separately diagnosed with headaches on several occasions by both VA and private physicians, with some of these physicians indicating that the headaches may be related to the cervical spine condition. See, e.g., March 2014 VA Headaches Examination, October 2012 Private Treatment Record, May 2009 VA Treatment Record. Indeed, the Veteran currently has a pending claim of service connection for headaches as secondary to his cervical spine disability. See, e.g., November 2014 Notice of Disagreement. Further, neurologic disabilities are to be considered and rated separately from disabilities of the cervical or lumbar spine. 38 C.F.R. § 4.71a, General Formula, Note 1. As the Veteran's headache disability is a separately diagnosed disability, the Board finds that it is not a symptom of his cervical spine disability. Should the Veteran follow through on his appeal of the issue of service connection for headaches as secondary to the cervical spine disability, and should that claim be granted, VA will exercise due diligence assigning an appropriate rating for that disability at that time.

To the extent that the Veteran's headaches are actually pain from his cervical spine radiating into his head, the effects of pain on the Veteran's range of motion and functional ability were specifically taken into account by the VA examiner when assessing the Veteran's range of motion and the overall severity of the Veteran's disability, and as such this radiating pain is contemplated by the rating criteria. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

Turning to the second argument, the representative has argued that the General Formula does not adequately contemplate the degree of limitation of motion in all spheres, particularly during flare-ups, associated with his cervical spine disability. The Board notes that, based on the December 2013 examiners range of motion findings, and his estimate of a further loss of 5 to 10 degrees of motion in all spheres during a flare-up, that the Veteran's combined range of motion would be significantly reduced in all directions except forward flexion, which would remain between 15 and 30 degrees.

However, based on the plain wording of the regulation, the General Formula clearly directly considers limitations of motion in directions other than forward flexion of all severities. Combined range of motion is calculated by adding together a veteran's range of motion in all directions, and thus directly contemplates limitation of motion in all spheres other than forward flexion. 38 C.F.R. § 4.71a, Plate V, General Formula Note 2. The General Formula clearly provides that cervical spine disabilities manifested by a combined range of motion of less than 170 degrees warrant a 20 percent rating. Thus, a 20 percent rating directly encompasses all combined ranges of motion less than 170 degrees, regardless of the severity of the restriction of movement in all, some or one of the other spheres. 

While the Veteran may disagree with the determination that severe limitations of motion in directions other than forward flexion are less disabling, and thereby warrant a lower rating, than limitation of forward flexion, it cannot be argued that limitation of motion in other spheres, regardless of severity, is not directly contemplated by the General Formula. In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a cervical spine disability, a lumbar spine disability, mood disorder, bilateral upper extremity neuropathy, a right hip strain, hearing loss, tinnitus and a lumbar spine scar. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's cervical spine disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine is denied. 


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. 

In this case, the RO denied the claim of service connection for headaches as secondary to a cervical spine disability in a March 2014 rating decision. The Veteran responded by submitting a timely NOD in November 2014. 38 C.F.R. § 20.201. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of entitlement to service connection for headaches, to include as secondary to degenerative changes of the cervical spine.  Advise the Veteran of the procedural requirements to continue an appeal of the issue. If, and only if, the Veteran files a timely substantive appeal, the issue(s) should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


